Citation Nr: 0112891	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  96-02 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by rash, claimed as disability due to undiagnosed 
illness.

2.  Entitlement to service connection for hair loss claimed 
as disability due to undiagnosed illness.

3.  Entitlement to service connection for multiple joint pain 
claimed as disability due to undiagnosed illness.

4.  Entitlement to service connection for numbness of the 
hands claimed as disability due to undiagnosed illness.

5.  Entitlement to service connection for a gum disability 
claimed as due to undiagnosed illness.

6.  Entitlement to service connection for psychiatric 
symptoms (depression and anxiety) claimed as psychiatric 
disability due to undiagnosed illness.

7.  Entitlement to service connection for shortness of breath 
and fatigue, claimed as disability due to undiagnosed 
illness.

8.  Entitlement to service connection for a disability 
manifested by stomach pain and gastritis, claimed as 
gastrointestinal disability due to undiagnosed illness.

9.  Entitlement to service connection for a disability 
manifested by headaches claimed as due to undiagnosed 
illness.

10.  Entitlement to service connection for residuals of sand 
flea and fly bites claimed as disability due to undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty for training from May 1988 
to October 1988, and on active duty from April 1989 to August 
1992.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Nashville, 
Tennessee, and Montgomery, Alabama, Regional Offices of the 
Department of Veterans Affairs (VA).  In February 1999, the 
Board remanded this case in order to accord the veteran a 
personal hearing, which was subsequently held, in July 2000, 
by means of video teleconferencing before the undersigned 
Board Member, sitting in Washington, D.C.

In a September 1995 rating decision, the Nashville Regional 
Office (RO) denied increased disability ratings for service-
connected cervical and lumbar spine disorders, each of which 
are evaluated as 10 percent disabling.  In November 1995, the 
veteran submitted a document that constituted a substantive 
appeal with regard to the issues identified above, and which 
comprises a notice of disagreement (NOD) with regard to the 
issues of increased ratings for his cervical and lumbar spine 
disorders.  The veteran and his representative were not 
thereafter furnished a statement of the case as to those two 
issues.  In a case in which a claimant has expressed timely 
disagreement in writing with a rating action of the RO, an 
appeal has been initiated, and the RO must issue a statement 
of the case, and the Board must remand that issue to the RO 
for that purpose.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  These issues will accordingly be the subject of this 
remand.

In addition, the veteran, at his personal hearing, indicated 
that he submitted a timely NOD following the Montgomery RO's 
May 2000 denial of his claim for service connection for post-
traumatic stress disorder.  No such document is currently 
associated with his claims folder, and no such document was 
forwarded by the veteran with the additional evidence he 
submitted after his Board hearing.  This matter is referred 
to the RO for appropriate action.

At the veteran's videoconference hearing, he indicated that 
he claimed several disabilities originally claimed as 
undiagnosed illness to be diagnosed illnesses.  These 
included the claimed skin disorder, the psychiatric disorder, 
and the disability manifested by fatigue and shortness of 
breath.  As to fatigue and shortness of breath, considered by 
the RO as separate manifestations of undiagnosed illness, the 
veteran has indicated his contention that they are part of 
the same disability.  Accordingly, the Board has included 
those two alleged manifestations of disability as one issue.  
The veteran also indicated that he now claims headaches to be 
a manifestation of a diagnosed disability, although he did 
not tell the Board what the diagnosis was.  Likewise, 
although the veteran stated that he claimed the skin disorder 
as a diagnosed illness, he did not inform the Board what 
diagnosis he was claiming.  With respect to shortness of 
breath and fatigue, the veteran identified the diagnosis he 
claimed as chronic obstructive pulmonary disease (COPD).  The 
ROs have adjudicated all these claimed manifestations of 
disability as claims for manifestations of undiagnosed 
illness.  They have not considered them as diagnosed 
illnesses.  Accordingly, the issues identified by the veteran 
at his hearing are referred to the RO for consideration as 
diagnosed illnesses, as appropriate.  They are not currently 
before the Board.


REMAND

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub, L. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Here, the veteran, at his personal hearing, 
indicated that he was currently receiving treatment from 
private physicians, and at VA medical facilities, and that 
the records compiled pursuant thereto may be potentially 
relevant.  VA should attempt to obtain any and all such 
records.  

On remand, the veteran should be asked to provide the 
specific names and addresses, approximate dates of treatment 
or consultation, and appropriate releases for any health care 
providers, either private or VA, who have examined or treated 
him since his separation from service for any of the medical 
problems for which he is seeking service connection and 
enumerated above, and for which medical records have not 
already been furnished.  If any such treatment is adequately 
identified and appropriate releases provided, the RO should 
attempt to obtain those records.  If any development efforts 
are unsuccessful, the veteran should be advised as to the 
records that have not been obtained, of the efforts 
undertaken to develop those records, and of further action to 
be taken in connection with those claims.  VCAA, Pub. L. No 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  The veteran 
was apparently most recently accorded a VA examination in 
December 1997.  The last page of a VA examination dated in 
that month is associated with his claims folder.  The report 
of a contemporaneous and comprehensive VA examination would 
be helpful in determining whether the medical problems for 
which he is seeking service connection are currently 
manifested and, if so, whether they are, or are symptoms of, 
specific disability, or are attributable to undiagnosed 
illness.  After completing such development as is possible 
and notifying the veteran of the actions taken, examination 
of the veteran for that purpose by qualified VA specialists 
should be arranged.

Finally, VCAA eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas, 
supra.  The Nashville RO's denials in February 1995 of the 
veteran's claims for service connection for a skin disability 
due to undiagnosed illness, a disability manifested by 
headaches due to undiagnosed illness, a gastrointestinal 
disorder (characterized as morning sickness) due to 
undiagnosed illness, and a disability manifested by multiple 
joint pain due to undiagnosed illness, were premised on 
findings that those claims were not well grounded.  Such 
findings no longer provide a basis for a VA decision.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  Obtain the complete copy of the 
December 1997 VA examination report.

2.  Notify the veteran of the information 
and evidence needed to substantiate his 
claims and of what part of such evidence 
VA will attempt to obtain on his behalf.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should inform him 
of the need for the following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all health care 
providers who treated him for any 
skin problems, hair loss, joint 
pain, numbness of the hands, gum 
problems, mental problems, shortness 
of breath, fatigue, gastrointestinal 
problems, headaches, or sand fly or 
flea bites, from his separation from 
service to the present, for which 
records have not already been sought 
by VA; 

b.  the names of any VA medical 
facilities at which he has received 
treatment or evaluation for any of 
the above problems, from separation 
from service to the present, and the 
approximate dates of such treatment, 
and for which records have not 
already been sought.

3.  Request all private treatment records 
for which the veteran provides releases, 
and associate with his claims folder all 
VA treatment records for which he 
provides adequate identifying 
information.

4.  If any development undertaken 
pursuant to information or releases 
provided by the veteran is unsuccessful, 
undertake appropriate notification 
action, to include notifying the veteran 
of what efforts were undertaken to 
develop the evidence, what records have 
been obtained, and what further action 
will be taken.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Review the claims file and 
ensure that no other notification or 
development action in addition to that 
directed above is required by VCAA.  If 
further action is required, undertake 
such action before further adjudication 
of the claim.

5.  Accord the veteran VA examinations by 
the appropriate specialists, with regard 
to skin problems, hair loss, joint pain, 
numbness of the hands, gum problems, 
mental problems, shortness of breath, 
fatigue, gastrointestinal problems, 
headaches, or sand fly or flea bites.  
The examiners are to indicate whether the 
claimed problem is currently manifested 
and, if so, whether it is a diagnosable 
disability or symptom thereof, or whether 
it is attributable to undiagnosed 
illness.

All tests indicated should be conducted 
at the time of the examinations, and each 
examination report should reflect review 
of and consideration of any testing 
ordered by the examiner.  The complete 
rationale for any findings and opinions 
should be set out, citing the objective 
medical findings leading to the 
conclusion.

6.  Thereafter, review the veteran's 
claims.  This review is to include a 
determination as to whether service 
connection for the medical problems 
claimed by the veteran can be granted as 
due to undiagnosed illness, or whether 
service connection for those problems can 
be granted as diagnosed disorders.  
Consider any evidence received with 
respect to the issues of increased 
ratings for the veteran's cervical sprain 
and lumbar strain.  If the claim for 
increased rating remains denied, issue 
the veteran and his representative a 
statement of the case on the issues of 
entitlement to increased ratings for 
cervical and lumbar spine disabilities.  
Notify the veteran of the time within 
which a substantive appeal must be filed 
in order to secure appellate review.  The 
issues of entitlement to increased 
ratings for cervical and lumbar spine 
disabilities are to be returned to the 
Board only if the veteran files a timely 
and adequate substantive appeal.

7.  If the benefits sought on appeal 
(with respect to any issue as to which an 
appeal has been perfected) remain denied 
in any manner, provide the veteran and 
his representative a supplemental 
statement of the case (SSOC) that 
pertains to those medical problems for 
which service connection remains denied 
as due to undiagnosed illness.  An 
appropriate period of time should be 
allowed for response to the SSOC.  The 
claim should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is advised that failure to report for a scheduled 
VA examination without demonstrated good cause may result in 
adverse action with regard to his claims.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inferences as to the 
ultimate disposition of these claims should be made.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


